Citation Nr: 1423719	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969, with subsequent Reserve service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran performed over 60 parachute jumps during his period of Reserve service.  He contends that these jumps caused his currently diagnosed DJD of the knees.  However, the Reserve service personnel records appear to be incomplete. 

The Veteran submitted a December 2008 statement from his private physician, Dr. K.S., who opined that the Veteran's DJD of the bilateral knees appears consistent with the regular aging process, but was likely "accelerated" by the Veteran's 20 years in the Reserves.  Additionally, private treatment records show that the Veteran had resolved knee injuries in April 2003 and March 2005.

The Veteran was afforded a July 2013 VA knee examination.  The examiner concluded that the Veteran's DJD of the knees was not related to service, reasoning that there were no complaints of knee problems during the Veteran's active duty service.  The examiner did not address the Veteran's contentions that his DJD of the knees was due to parachute jumps during Reserve service, the December 2008 statement from Dr. K.S., or the two knee injuries in 2003 and 2005.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

In light of the above, the Board finds that a VA examination with medical nexus opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain copies of all pertinent, outstanding service treatment records and service personnel records, to include verifying any additional periods of ACDUTRA or active duty by contacting the appropriate records repository.

All efforts in this regard should be documented in the claims file, including whether additional efforts would be futile.

2.  Arrange for the Veteran to undergo a VA orthopedics examination to ascertain the current nature and etiology of his DJD of the knees.  The examiner should be requested to: 

a.  Indicate all disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that DJD of the bilateral knees had its onset in service or is otherwise related to service.  

The examiner should comment upon the Reserve service personnel records showing that the Veteran performed over 60 parachute jumps, the private treatment records showing knee injuries in 2003 and 2005, and the December 2008 statement of Dr. K.S.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



